Citation Nr: 1033532	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board issued a decision in September 2007 denying the 
Veteran's claim.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court), 
which in April 2009 issued a Memorandum Decision that vacated the 
Board's decision and remanded the case to the Board for further 
development action.

The Board remanded the case to the originating agency in November 
2009 for actions in compliance with the Court's Memorandum 
Decision.  The file has now been returned to the Board for 
further appellate action.


FINDING OF FACT

Sarcoidosis was present to a compensable degree within the first 
year after the Veteran's discharge from service.


CONCLUSION OF LAW

Sarcoidosis is presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2009) in regard to that issue.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served continuously for 90 days of more during a 
period of war and sarcoidosis becomes manifest to a compensable 
degree within one year from the date of discharge from such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran's service treatment records (STRs) are negative for 
any notation or diagnosis of sarcoidosis, and chest X-ray films 
taken in April 1967, in connection with the Veteran's discharge 
medical examination, were interpreted as negative for any 
pathology.  The Veteran's lungs and chest were found to be normal 
on clinical examination at discharge.

Although the post-service medical evidence of record shows that 
the Veteran currently has a diagnosis of sarcoidosis, there is no 
medical evidence showing that it was diagnosed within a year of 
the Veteran's discharge from service.  A diagnosis of Boeck's 
sarcoid is provided in an August 1969 hospital discharge summary, 
but the symptoms of the sarcoid were described as having onset in 
June 1969, two years after discharge.

In April 1999, on a recertification examination by his private 
physician for the State Department of Transportation, the Veteran 
gave a history of sarcoidosis since 1967.  In its decision in 
September 2007 the Board held this appeared to be merely a 
recitation of the Veteran's statements, and as such the Board 
accorded it no greater weight of probative value than the 
Veteran's unsupported statements. 

In February 2002 the Veteran was examined by a VA physician, who 
reviewed all of the historical medical material in the claims 
file, including the service medical records.  The examiner found 
it significant that a chest X-ray taken at discharge in April 
1967 was negative, and he stated his opinion that he did not 
think sarcoidosis was present in service.

A VA physician who examined the Veteran and reviewed the claims 
folder in April 2007 opined that it would require resort to mere 
speculation to relate the Veteran's sarcoidosis to his military 
service, as the causes and triggers for sarcoidosis are unknown.  
The Memorandum Decision by the Court held this examination report 
to be inadequate because the examiner had failed to address 
whether pulmonary sarcoidosis became manifest to a compensable 
degree within the first year after discharge from service and 
thus did not establish whether  presumptive service connection 
would be applicable under 38 C.F.R. § 3.309(a).

In the August 2007 informal hearing presentation, the Veteran's 
representative cited a sputum sample and a liver biopsy as 
evidence that sarcoidosis had been identified in 1967.  However, 
in its decision in September 2007 the Board carefully reviewed 
both documents and held they were actually dated in July 1969.  
Accordingly, the Board held the documents did not show treatment 
for sarcoidosis prior to the period July 8, 1969, to August 2, 
1969.

The Veteran and his representative also submitted a document from 
the VA hospital in Charleston entitled Patient Rules, and dated 
August 21, 1967, as evidence of treatment for sarcoidosis in 
1967.  However, the Board found in its decision in September 2007 
that the date "August 21, 1967" printed at the top of the form 
appears to represent the date the rules were written, and not the 
date they were given to the Veteran, or the date of his 
hospitalization.  The Board noted that the same document contains 
a later "Revised" date of "June 6, 1969" printed on page (7), 
indicating that the document was printed after that date.  
Accordingly, the Board found the document failed to demonstrate 
treatment prior to 1969.

The Board's decision in September 2007 also found numerous 
inconsistencies in the Veteran's account of when sarcoidosis was 
first treated or diagnosed.  The Board's decision held the 
Veteran's unsupported account of treatment in 1967 was 
accordingly not credible, and accordingly denied service 
connection based on a finding that the Veteran's sarcoidosis was 
not present within one year after his discharge from service and 
that there was no competent evidence of a nexus between the 
veteran's current sarcoidosis and his military service.  The 
Board's decision noted that the VA opinion in April 2007 had no 
probative weight, but that the February 2002 VA examination 
report constituted competent medical evidence against the claim.

In compliance with the Court's Memorandum Decision the Board 
remanded the case for medical examination or review to determine 
whether the Veteran had sarcoidosis to a compensable degree 
within the first year after discharge from service.  The Veteran 
was thereupon examined in April 2010 by a physician other than 
the physician who performed the previous examination.  The 
Veteran endorsed actual diagnosis of sarcoidosis in 1969 but 
asserted he had experienced symptoms of chest pain at least one 
year prior to diagnosis.  The examiner stated that because 
sarcoidosis is a slowly progressing disease the disease was 
certainly present although sarcoidosis was not formally diagnosed 
with sarcoidosis during the timeframe of June 1967 through June 
1968, culminating in formal diagnosis through chest X-ray in 
1969.  However, the examiner stated it was impossible due to the 
lapse of 40 years to provide an opinion as to whether the Veteran 
actually had symptoms of sarcoidosis during that period. 

Because the VA examiner has provided a medical opinion that the 
disease was present during the first year after discharge from 
service, the Board must determine whether symptoms were present 
to a compensable degree during that period.  The Board notes in 
that regard that sarcoidosis has been listed in 38 C.F.R. 
§ 3.309(a) from 1967 until the present, so review for presumptive 
service connection under that regulation is warranted.

Since October 7, 1996, sarcoidosis has been rated under the 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6848 (sarcoidosis).  
Prior to that date there was no specific diagnostic code for 
sarcoidosis, even though the disorder was listed in 38 C.F.R. 
§ 3.309(a), and the disorder was rated by analogy under the 
criteria of Diagnostic Code 6802 (unspecified pneumoconiosis).

The current criteria under Diagnostic Code 6848 rate the disorder 
as noncompensable (0 percent) unless there is pulmonary 
involvement with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  The Veteran has 
denied ever using steroids and has asserted only mild symptoms, 
so he would not qualify for compensable rating under the new 
criteria.  However, the question of whether his symptoms were of 
compensable severity in 1967-1968 must be resolved using the 
rating criteria in effect at the time.
    
The rating criteria of Diagnostic Code 6802, as in effect in 
1967-1968, awarded a 10 percent rating for mild symptoms (slight 
cough, dyspnea, etc.).  A 30 percent rating was awarded for 
moderate symptoms, a 60 percent rating was awarded for severe 
symptoms, and a 100 percent rating was awarded for symptoms 
comparable to advanced pulmonary tuberculosis.

Although the VA examiner was not able to provide an opinion 
regarding the severity of the Veteran's symptoms, lay evidence in 
the form of statements or testimony by a claimant is competent to 
establish evidence of symptomatology where symptoms are capable 
of lay observation.  Layno v. Brown, 6 Vet. App.465, 469  (1994); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Accordingly, 
the Veteran is competent to assert that he experienced mild 
symptoms of chest pain in 1967-1968, and those symptoms are 
adequate to show the disease would have been compensable under 
the rating criteria then in effect.

In sum, with the resolution of reasonable doubt in the Veteran's 
favor, the evidence establishes the Veteran manifested 
sarcoidosis to a compensable degree within the first year after 
his discharge from service.  In this case, the presumption of 
service incurrence or aggravation of the disease has not been 
rebutted.  38 C.F.R. § 3.307.  Therefore, the Veteran is entitled 
to service connection for sarcoidosis.


ORDER

Service connection for sarcoidosis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


